     Case 2:19-cv-04914-JEM Document 26 Filed 05/12/20 Page 1 of 1 Page ID #:1282




 1    IRENE RUZIN,Attorney at Law(CSB #125763)
      Law Offices ofIrene Ruzin
 2    16311 Ventura Blvd., Suite 900
 3    Encino, CA 91436
      Tel: 818 325-2888
 4
      Fax: 818 325-2890
 5    Email: ireneruzin@gmail.com
 6 Attorney for Plaintiff, KAREN GAIL SCHATZ,
 7
                         U1vITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                               WESTERN DIVISION
10
11
      KAREN GAIL SCHATZ,                      ) Case No.: CV 19-04914 JEM
12
              Plaintiff,                      ~
13                                                             ORDER
                                                      AWARDING EAJA FEES
14                 v.                         ~
15 ANDREW M. SAUL, Commissioner of~
16 Social Security,              )

17             Defendant.                     )
18
19         Based upon the parties' Stipulation for Award of EAJA Fees ("Stipulation"),
20 IT IS ORDERED that attorney's fees under the Equal Access to Justice Act
21 ("EAJA")are awarded in the amount ofFIVE THOUSAND FIVE HUNDRED
22 DOLLARS($5,500.00)(the "AGREED AMOUNT")as
                                                          authorized by 28 U.S.C. 8
23 2
    ~4   ,and subject to the terms and conditions ofthe Stipulation.
24
25
     DATED:                     d ~~
26
27
                                          J            E. McDERMOTT
28
                                                  I    D STATES MAGISTRATE JUDGE
